Order filed February 16, 2017




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00868-CV
                                   ____________

   BERGQUIST LAW FIRM, DAVID W. BERGQUIST, AND DAVID W.
                   BERGQUIST, LLC, Appellants

                                        V.

     MEMORIAL HERMANN HEALTH SYSTEM D/B/A MEMORIAL
           HERMANN TEXAS MEDICAL CENTER, Appellee


                    On Appeal from the 270th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-71333

                                   ORDER

      Appellants’ brief was due February 3, 2017. No brief or motion for extension
of time has been filed.

      Unless appellants file a brief with this court on or before March 16, 2017, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                      PER CURIAM